Las chas, Nevada 89146-5308

2850 South Joncs Boulcvard, Suite 1
Tel: (702) 228-7590 ~ Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

-l>le\-)

\OOO\]O\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 16-15388-m|<n Doc 690 Entered 03/25/19 10:17:00 Page 1 of 39

Jeanette E. McPherson, Esq., NV Bar No. 5423
Schwartzer & McPherson Law Firm

2850 South Jones Blvd., Suite 1
Las Vegas, Nevada 89146-5308
Telephone: (702) 228-7590
Facsimile: (702) 892-0122

E-Mail: bkfllings@s-mlaw.com

Attorneysfor Shelley Krohn, Trustee

UNITED STATES BANKRUPTCY COURT

In re:

SUPERIOR LINEN, LLC

DISTRICT OF NEVADA

Case No. BK-S-16-15388-MKN
Chapter 7

Debtor. OMNIBUS NOTICE OF ENTRY OF:

1) ORDER GRANTING MOTION FOR
APPROVAL OF SETTLEMENT
AGREEMENT WITH ECOLAB INC., aka
ECOLAB TEXTILE CARE [ECF 686];

2) ORDER GRANTING MOTION FOR
APPROVAL OF SETTLEMENT
AGREEMENT WITH CHEMTAINER
INDUSTRIES INC. [ECF 687];

3) ORDER GRANTING MOTION FOR
APPROVAL OF SETTLEMENT
AGREEMENT WITH
THELAUNDRYLIST.COM, INC. [ECF 688],
AND

4) 0RDER GRANTING MOTION FOR
APPROVAL 0F SETTLEMENT
AGREEMENT WITH VENUS GROUP, LLC
[ECF 689].

 

 

 

NOTICE IS HEREBY GIVEN that an Ora'er Granting Motz`on For Approval OfSettlement

Agreement With Ecolab Inc., Aka Ecolab Textile Care [ECF 686]; an Order Granting Motz'on For

Approval OfSettlement Agreement With Chemtainer lndustrz`es, lnc. [ECF 687]; an Order

Granting Motion F or Approval OfSettlement Agreement With TheLaundryLz'st.com, Inc. [ECF

Page l of 10

 

Las Vegas, Nevada 89146-5308

2850 South ]ones Boulevard, Suite 1
Tel: (702) 228-7590 ~ Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

\DOO\]O\&h-I>L)JN»--

Nl\)[\.)l\)[\.)l\)[\)[\)[\)»-¢»-a>-¢»-¢»-»-¢r-do-‘r-¢»_a
OO\]O\Lh-I>L»JN*_‘O\OOO\IO\kh-PL»JNHO

 

Case 16-15388-m|<n Doc 690 Entered 03/25/19 10:17:00 Page 2 of 39

688]; and an Order Granting Motion For Approval OfSettlement Agreement Wl`th Venus Group,
LLC [ECF 689] were entered on March 21, 2019 a copy of which is attached hereto.
Dated this 21St day of March, 2019.

/s/ Jeanette E. McPherson

Jeanette E. McPherson, Esq.
Schwartzer & McPherson Law Firm
2850 South Jones Boulevard, Suite 1
Las Vegas, NV 89146

Attorneys for Shelley D. Krohn, Trustee

Page 2 of 10

 

Las Vegas, Nevada 89146-5308

2850 South ]oncs Boulevard, Suite 1
Tel: (702) 228-7590 ~ Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

\OOO\IO\Lh-|>L)JN'-‘

N[\)[\_)N[\)[\)[\)[\)N>-‘r-dr-¢»-»-‘>-¢»-‘»-¢»-lv-¢
OO\)O\Lh-PL»JN»-‘O\OOO\IO\UI-l>wl\)>-‘O

 

Case 16-15388-m|<n Doc 690 Entered 03/25/19 10:17:00 Page 3 of 39

CERTIFICATE OF SERVICE
1. I caused to be served the following document(s):
a) Omnibus Notice Of Entry Of: l) Order Granting Motion For Approval Of
Settlement Agreement With Ecolab Inc., Aka Ecolab Textile Care [ECF 686]; 2)
Order Granting Motion F or Approval Of Settlement Agreement With Chemtainer
Industries Inc. [ECF 687]; 3) Order Granting Motion For Approval Of Settlement
Agreement With Thelaundrylist.Com, Inc. [ECF 688], And 4) Order Granting
Motion For Approval Of Settlement Agreement With Venus Group, LLC [ECF
689].
2. I served the above-named document(s) by the following means to the persons as listed

below:

l a. Bv ECF Svstem (On 03/25_/2019):

RYAN A. ANDERSEN on behalf of Interested Party ECOLAB INC.

rvan@vegaslawfirrn.legal. tatiana@vezzaslawflrm.leaal;ecf-

df8b00a4597e@ecf.pacerpro.corn'notices@nextchapterbk.com p

BRETT A. AXELROD on behalf of Interested Party LAS VEGAS LINEN, LLC

baxelrod@foxrothschild.com. Dchlum@foxrothschild.com'mwilson@foxrothschild.com

BRANDY L BROWN on behalf of Creditor BALTIC LINEN CO fNC

bbrown@aikunglaw.com,

aik_ung@aikunglaw.com:naralegalZ@aikuanaw.com;parale,qalS@aikunglaw.com

CANDACE C CARLYON on behalf of Creditor Committee OFFICIAL UNSECURED

CREDITORS COMMITTEE

ccarlyon@clarkhill.com, CRobertson@clarkhill.com;nrodriguez@clarkhill.com;clark-hill-

1221 ecf. ace ro.com

CANDACE C CARLYON on behalf of Other Prof. MORRIS POLICH & PURDY LLP

ccarlvon@clarkhill.com, CRobertson@clarkhill.com'nrodriguez@clarkhill.com;clark-hill~

1221 ecf. ace ro.corn

CANDACE C CARLYON on behalf of Plaintiff OFFICIAL COMMITTEE OF UNSECURED

Page 3 of 10

 

Las chas, Nevada 89146-5308

2850 South Jones Boulevard, Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

.|>.L»J\\.)

\OOO\IO'\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 16-15388-m|<n Doc 690 Entered 03/25/19 10:17:00 Page 4 of 39

CREDITORS

ccarlyon@clarkhill.corn, CRobertson@clarkhill.com,‘nrodriguez@clarkhill.com;clark-hill-
1221@ecf.p_ace;pro.com
LARS EVENSEN on behalf of Creditor 13TH STREET PROPERTIES NORTH, LLC

lkevensen@hollandhart.com, tmabrante@hollandhart.com

LARS EVENSEN on behalf of Creditor 13TH STREET PROPERTY, LLC
lkevensen@hollandhart.com, tmabrante@hollandhart.com

SCOTT D. FLEMING on behalf of Defendant VENUS GROUP, LLC
sfleming@klnevada.com, mbarnes@klnevada.com;bankruptcv@klnevada.com
JOHN C. FUNK on behalf of Creditor DTG LAS VEGAS, LLC

jfunk@gmk-law.com
BLAKELEY E. GRIFFITH on behalf of Creditor CITY OF NORTH LAS VEGAS

bgriffith@swlaw.com,

docket las@swlaw.com;gkim@swlaw.com;imath@swlaw.com;istevenson@swlaw.com
KIRBY C. GRUCHOW, JR. on behalf of Creditor NEVADA POWER COMPANY d/b/a NV
ENERGY

hkelley@lkglawflrm.com

KRISTOPHER M. HELMICK on behalf of Creditor DASHEE MILLER
khelmick@richardharrislaw.com

KRISTOPHER M. HELMICK on behalf of Creditor ROSHUNDA CHOVAN
khelmick@richardharrislaw.com

BRIAN E HOLTHUS on behalf of Creditor RIVERSIDE RESORT AND CASINO, LLC
bankruptcv@iuww.com, bankruptcv@iuwlaw.com'mw@iuwlaw.com'kom@iuwlaw.corn
H STAN JOHNSON on behalf of Defendant SHIMMER CLOTHING INC.
siohnson@coheniohnson.com,
calendar@coheniohnson.com:riohnson@coheniohnson.com;sgondek@coheniohnson.com
H STAN JOHNSON on behalf of Interested Party MAX ENTERPRISES, LLC

siohnson@coheniohnson.com,

Page 4 of 10

 

Las Vegas, Nevada 89146-5308

2850 South jones Boulevard, Suite 1
Tek (702) 228-7590 - Fax= (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

\OOO\IO\Ul-PL»JN'-‘

NNNNNN[\)K\)v-‘)-‘)-‘)-»-»-»-¢»-\»_¢._¢
S\]O\LII-§UJN>-‘O\OOO\]O\Lll-PUJN\_‘O

 

Case 16-15388-m|<n Doc 690 Entered 03/25/19 10:17:00 Page 5 of 39

calendar@coheniohnson.com;riohnson@coheniohnson.com;s,qondel;@coheniohnson.com
ROBERT R. KINAS on behalf of Creditor CITY OF NORTH LAS VEGAS
rkinas@swlaw.com,

imath@swlaw.com;mfull@swlaw.com;docket las@swlaw.com;nkanute@swlaw.corn;istevenson

@swlaw.com
MICHAEL S KOGAN on behalf of Creditor BALTIC LINEN CO INC

mkogan@koganlawfirm.com
MICHAEL S KOGAN on behalf of Defendant BALTIC LINEN COMPANY, INC.

mkogan@koganlawfirm.com

MICHAEL S KOGAN on behalf of Defendant THELAUNDRYLIST.COM, INC.
mkogan@koganlawflrm.com

MICHAEL S KOGAN on behalf of Interested Party BALTIC LINEN COMPANY, INC.
mkogan@koganlawflrm.com

SHELLEY D KROHN

shellev@trusteekrohn.com,
NV27@ecfcbis.com;becca@trusteekrohn.com;ian@trusteekrohn.com;candace@trusteekrohn.com
A.J. KUNG on behalf of Creditor BALTIC LINEN CO INC

ajkung@a]'kunglaw.com,

bbrown@aikunglaw.com;paralegalZ(a)aikuanaw.com;parale,qalS@aikunglaw.com;paralegal6@ai

kunglaw.com;mbeckstead@ajkunglaw.com
BRYAN A. LINDSEY on behalf of Creditor RD VII INVESTMENTS, LLC

brvan@nvfirm.com, schwartzecf@gmail.com
JEANETTE E. MCPHERSON on behalf of Counter-Defendant SHELLEY D. KROHN

bkfllings@s-mlaw.com
JEANETTE E. MCPHERSON on behalf of Interested Party SHELLEY D. KROHN

bkfllings@s-mlaw.com
JEANETTE E. MCPHERSON on behalf of Plaintiff SHELLEY D KROHN

bkfllings@s-mlaw.com

Page 5 of 10

 

 

Las chas, Nevada 89146-5308

2850 South jones Boulevard, Suite 1
Tek (702) 228-7590 - Fax; (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

\lO\Ul-I>DJN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 16-15388-m|<n Doc 690 Entered 03/25/19 10:17:00 Page 6 of 39

JEANETTE E. MCPHERSON on behalf of Plaintiff SHELLEY D. KROHN
bkfilings@s-mlaw.com

JEANETTE E. MCPHERSON on behalf of Trustee SHELLEY D KROHN

bkfllin s s-mlaw.com

VERNON A NELSON, JR on behalf of Creditor LVGV, LLC DBA THE M RESORT SPA AND
CASINO

vnelson@nelsonlawfirmlv.com, Mail@nelsonlawfirmlv.com

WILLIAM M. NOALL on behalf of Counter-Claimant NEVADA PROPERTY 1, LLC
bknotices@at,q.le,<zal. Wnoall@gtg.le,qal

WILLIAM M. NOALL on behalf of Creditor NEVADA PROPERTY 1 LLC DBA THE
COSMOPOLITAN OF LAS VEGAS

bknotices@,qt£.le,qal. wnoall@gt,q.lega_l

WILLIAM M. NOALL on behalf of Defendant NEVADA PROPERTY 1, LLC
bknotices@zta.legal, wnoall@,<ztg.legal

ALLYSON R. NOTO on behalf of Creditor Icon Pac Nevada Owner Pool 3, Nevada, LLC
allvson@svlvesterpolednak.com, kellve@svlvesterpolednak.com

AMANDA M. PERACH on behalf of Creditor MIDWEST COMMUNITY DEVELOPMENT
FUND VII, LLC

anerach@mcdonaldcarano.com, kkirn@mcdonaldcarano.com

SAMUEL A. SCHWARTZ on behalf of Creditor RD VII INVESTMENTS, LLC

saschwartz@bhfs.com,
ECF@bhfs.com;schwartzsr45599@notifv.bestcase.com;sheacr80693@notifv.bestcase.com;cshea

@bhfs.com
SAMUEL A. SCHWARTZ on behalf of Defendant RD VII INVESTMENTS, LLC

saschwartz@bhfs.com,

ECF@bhfs.com:schwartzsr45599@n0tifv.bestcase.com;sheacr80693 @notifv.bestcase.com;cshea

@bhfs.com
SAMUEL A. SCHWARTZ on behalf of Defendant RD VII, LLC

Page 6 of 10

 

Las Vegas, Nevada 89146-5308

2850 Sout.h jones Boulevard, Suite 1
T¢l; (702) 228-7590 - sz; (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

1\)

\OOO\)O\Lh-I>L»J

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 16-15388-m|<n Doc 690 Entered 03/25/19 10:17:00 Page 7 of 39

saschwartz@bhfs.com,
ECF@bhfs.com;schwartzsr45599@n0tifv.bestcase.com;sheacr80693@notifv.bestcase.com;cshea

@bhfs.com

MICHAEL A. SHAKOURI on behalf of Creditor DTG LAS VEGAS, LLC
mshakouri@goodkinlvnch.com

BRIAN D. SHAPIRO on behalf of Creditor THELAUNDRYLIST.COM
brian@brianshanirolaw.com. connie@brianshanirolaw.com

JEFFREY R. SYLVESTER on behalf of Creditor Icon Pac Nevada Owner Pool 3, Nevada, LLC
ieff@svlvesterpolednak.com, bridget@svlvesterpolednak.com'kellve@svlvesterpolednak.com
MARK M. WEISENMILLER on behalf of Creditor NEVADA PROPERTY 1 LLC DBA THE
COSMOPOLITAN OF LAS VEGAS

mweisenmiller .1e al, bknotices .le al

RYAN J. WORKS on behalf of Creditor MIDWEST COMMUNITY DEVELOPMEN'I` FUND
VII, LLC

rworks@mcdonaldcarano.com, kkirn@mcdonaldcarano.com;bgrubb@mcdonaldcarano.com
RYAN J. WORKS on behalf of Creditor ANDREW GASSER

 

rworks@mcdonaldcarano.com. kkirn@mcdonaldcarano.com;b,qrubb@rncdonaldcarano.com
RYAN J. WORKS on behalf of Creditor D. W. "DOC" WIENER
rworks@mcdonaldcarano.com, kkirn@mcdonaldcarano.com;bgrubb@rncdonaldcarano.com
RYAN J. WORKS on behalf of Creditor FRED SOTO

rworks@mcdonaldcarano.com, kkirn@mcdonaldcarano.com;b£rubb@mcdonaldcarano.corn
RYAN J. WORKS on behalf of Creditor PHILIPPE PAGEAU-GOYETTE

rworks@mcdonaldcarano.com, kkirn@mcdonaldcarano.com;bgrubb@mcdonaldcarano.com
RYAN J. WORKS on behalf of Creditor PHILIPPE PAGEAU GOYETTE

 

rworks@mcdonaldcarano.com, kkirn@mcdonaldcarano.com;bgrubb@mcdonaldcarano.com
RYAN J. WORKS on behalf of Creditor REX RUNZHEIMER
rworks@mcdonaldcarano.com, kkirn@mcdonaldcarano.com;bgrubb@mcdonaldcarano.corn

RYAN J. WORKS on behalf of Creditor RICHARD KEISTER

Page 7 of 10

 

Las chas, Nevada 89146-5308
Tel: (702) 228-7590 ' Fax: (702) 892-0122

2850 South ]ones Boulevard, Suite 1

SCHWARTZER & MCPHERSON LAW FIRM

LL»JI\)

\OOC\IO\&J\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 16-15388-m|<n Doc 690 Entered 03/25/19 10:17:00 Page 8 of 39

morks@mcdonaldcarano.com, kkirn@mcdonaldcarano.com;b,qrubb@mcdonaldcarano.corn
RYAN J. WORKS on behalf of Defendant BRIGHTLIGHT HOLDINGS, LLC
rworks@mcdonaldcarano.com. kkirn@mcdonaldcarano.com;bgrubb@mcdonaldcarano.com

RYAN J. WORKS on behalf of Defendant ESC CAPITAL

rworks@mcdonaldcarano.com, kkirn@mcdonaldcarano.com;bgrubb@mcdonaldcarano.com
RYAN J. WORKS on behalf of Defendant FORTUNA & SONS, LLC

 

morks@mcdonaldcarano.com. kkirn@mcdonaldcarano.com@rubb@mcdonaldcarano.com
RYAN J. WORKS on behalf of Defendant FORTUNA PARTNERS
rworks@mcdonaldcarano.com, kkirn@mcdonaldcarano.com:barubb@mcdonaldcarano.com
RYAN J. WORKS on behalf of Defendant FORTUNA PARTNERS ONE, LLC
rworks@mcdonaldcarano.com, kkirn@mcdonaldcarano.com;bgrubb@mcdonaldcarano.com
RYAN J. WORKS on behalf of Defendant LITTLE CURRENT, LLC
rworks@rncdonaldcarano.com, kkirn@mcdonaldcarano.com;bzrubb@mcdonaldcarano.com
RYAN J. WORKS on behalf of Defendant M-SUPERIOR INVESTOR, LLC
rworks@mcdonaldcarano.com, kkirn@mcdonaldcarano.com;bgrubb@mcdonaldcarano.corn
RYAN J. WORKS on behalf of Defendant MAX ENTERPRISES, LLC
rworks@mcdonaldcarano.com, kkirn@mcdonaldcarano.coMmbb@mcdonaldcmmo.com
RYAN J. WORKS on behalf of Defendant MONTRESOR CORPORATION
rworks@mcdonaldcarano.com, kkim@mcdonaldcarano.com;bgrubb@mcdonaldcarano.com
RYAN J. WORKS on behalf of Defendant NAMERIKO, LLC
rworks@mcdonaldcarano.com, kkirn@mcdonaldcarano.com;bgrubb@mcdonaldcarano.corn
RYAN J. WORKS on behalf of Defendant NEW IMAGE DRY CLEANERS, LLC
rworks@mcdonaldcarano.com, kkirn@mcdonaldcarano.com;b,qrubb@mcdonaldcarano.com
RYAN J. WORKS on behalf of Defendant SPG INVESTMENTS, LLC
rworks@mcdonaldcarano.com, kkirn@mcdonaldcarano.com;b,qrubb@mcdonaldcarano.com
RYAN J. WORKS on behalf of Defendant ANDREW GASSER
rworks@mcdonaldcarano.corn, kkirn@mcdonaldcarano.com;bgrubb@mcdonaldcarano.com

RYAN J. WORKS on behalf of Defendant D.W. "DOC" WEINER

Page 8 of 10

 

Las Vegas, Nevada 89146-5308
Tel: (702) 228-7590 ~ Fax: (702) 892-0122

2850 South jones Boulevard, Suite 1

SCHWARTZER & MCPHERSON LAW FIRM

\DOO\]O\U\-I>UJN»-

NNNNNNN[\)I\)»-*>-*>-l»-‘>-‘r-»>-¢>_lp-op-a
OO\]O\\I\-PWN’_‘O\OO°\]O\U\LWNHO

 

Case 16-15388-m|<n Doc 690 Entered 03/25/19 10:17:00 Page 9 of 39

 

rworks@mcdonaldcarano.corn, kkirn@mcdonaldcarano.com;bgrubb@mcdonaldcarano.com
RYAN J. WORKS on behalf of Defendant DARYL HERMANN

rworks@mcdonaldcarano.com, kkirn@mcdonaldcarano.com;bgrubb@mcdonaldcarano.com
RYAN J. WORKS on behalf of Defendant FLORIAN NANZ
rworks@mcdonaldcarano.com, kkirn@mcdonaldcarano.com;bgrubb@mcdonaldcarano.com
RYAN J. WORKS on behalf of Defendant FRED SETO
rworks@mcdonaldcarano.com, kkirn@mcdonaldcarano.com:bgrubb@rncdonaldcarano.com
RYAN J. WORKS on behalf of Defendant MORITZ KRATZER
rworks@mcdonaldcarano.com, kkirn@mcdonaldcarano.com;bgrubb@mcdonaldcarano.com
RYAN J. WORKS on behalf of Defendant PHILIPE PAGEAU-GOYETTE
rworks@mcdonaldcarano.com. kkirn@mcdonaldcarano.com;bgrubb@mcdonaldcarano.com
RYAN J. WORKS on behalf of Defendant REX RUNZHEIMER
rworks@mcdonaldcarano.com, kkirn@mcdonaldcarano.com;bgrubb@mcdonaldcarano.com
RYAN J. WORKS on behalf of Defendant RICHARD KEISTER
rworks@mcdonaldcarano.com, kkim@mcdonaldcarano.com;bgrubb@mcdonaldcarano.com
RYAN J. WORKS on behalf of Plaintiff OFFICIAL COMMITTEE OF UNSECURED
CREDITORS
rworks@mcdonaldcarano.com, kkirn@mcdonaldcarano.com;bgrubb@mcdonaldcarano.com
MATTHEW C. ZIRZOW on behalf of Debtor SUPERIOR LINEN, LLC
mzirzow@lzklegal.com,
carev@lzklegal.com;trish@lzklegal.com;sara@lzklegal.com;carita@lzklegal.com
MATTHEW C. ZIRZOW on behalf of Other Prof. LARSON & ZIRZOW, LLC
mzirzow@lzklegal.corn,
carey@lzklegal.com;trish@lzklegal.com;sara@lzklegal.com;carita@lzklegal.com
EI b. Bv United States mail. postage fullv prepaid
|:l c. By Personal Service

13 I personally delivered the document(s) to the persons at these addresses:

|:1 For a party represented by an attorney, delivery Was made by handing the

Page 9 of 10

 

Las Vegas, Nevada 89146-5308
Tel: (702) 228-7590 ' Fax: (702) 892-0122

2850 South jones Boulevard, Suite 1

SCHWARTZER & MCPHERSON LAW FIRM

.l>~b~)l\)

\OOO\!O\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 16-15388-m|<n Doc 690 Entered 03/25/19 10:17:00 Page 10 of 39

document(s) to the attorney or by leaving the document(s) at the attorney’s office with a clerk or
other person in charge, or if no one is in charge by leaving the document(s) in a conspicuous place
in the office.

[l For a party, delivery was made by handing the document(s) to the party or by
leaving the document(s) at the person’s dwelling house or usual place of abode with someone of
suitable age and discretion residing there.

|:I d. Bv direct email ( as opposed to thro\_lgh the ECF Svstem)

Based upon the written agreement to accept service by email or a court order, I
caused the document(s) to be sent to the persons at the email addresses listed below. I did not
receive, within a reasonable time after the transmission, any electronic message or other indication
that the transmission was unsuccessful.

|:] e. By fax transmission

Based upon the written agreement of the parties to accept service by fax
transmission or a court order, 1 faxed the document(s) to the persons at the fax numbers listed
below. No error was reported by the fax machine that I used. A copy of the record of the fax
transmission is attached.

I:| f. By messenger

1 served the document(s) by placing them in an envelope or package addressed to
the persons at the addresses listed below and providing them to a messenger for service.
I declare under penalty of perjury that the foregoing is true and correct.

Signed on: March 25, 2019

Tavlor N. Jorgensen /s/ Tavlor N. .]r)rgensen
(Name of Declarant) (Signature of Declarant)

Page 10 oflO

 

Las chas, Nevada 89146-5308

2850 South ]on¢s Boulevard, Suite 1
T¢L- (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERsoN LAW FIRM

Case 16-15388-m|<n Doc 690 Entered 03/25/19 10:17:00 Page 11 of 39
Case 16-15388-mkn Doc 686 Entered 03/21/19 14:-15~:27;'_- Page 1 of 8

Honorable Mike K. Nakagawa
United States Bankruptcy Judge

 

4EJ|;ered on Docket -

rCh 21, 2019

 

Lh

\COO\!Q\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Jeanette E. McPherson, Esq., NV Bar No. 5423
Schwartzer & McPherson Law Firm

2850 South Jones Blvd., Suite 1

Las Vegas, Nevada 89146-5308

Telephone: (702) 228-7590

Facsimile: (702) 892-0122

E-Mail: bkfilings@s-mlaw.com

Attorneysfor Shelley D. Krohn, Trustee
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

In re: Case No. BK-S-16-15388-MKN

sUPEiuoR LINEN, LLC, Chapter 7

oRDER GRANTING MoTIoN FoR
APPRovAL oF sETTLEMENT
AGREEMENT wlTH ECOLAB INC., aka
ECOLAB TEXTILE cARE

Hearing Date: March 20, 2019
Hearing Time: 9:30 a.m.

Debtor

 

 

The Motion F or Approval Of Settlement Agreement With Ecolab Inc., aka Ecolab Textile
Care having come before this Court on March 20, 2019; Shelley D. Krohn, Trustee appearing by
and through her counsel, Jeanette E. McPherson, Esq. of Schwartzer & McPherson Law Firrn;
there being no other appearances; the Court having reviewed the pleadings on file and determined
that proper notice was given and there being no opposition; the Court having made its findings of
fact and conclusions of law on the record; and for good cause shown, it is hereby

ORDERED that the Motion For Approval Of Settlement Agreement With Ecolab Inc., aka
Ecolab Textile Care is granted in its entirety and the Settlement Agreement attached hereto as

Exhibit 1 is approved; and it is further

order re motion re settlement ccolab - Main Page | of 2

 

 

Las Vegas, Nevada 89146-5308

SCHWARTZER & MCPHERSON LAW FIRM
2850 South jones Boulevard, Suite 1
'r¢h (702) 228-7590 - Fax; (702) 892-0122

\DOQ\!O\LI'l-hb-|N'-‘

NN|\)»-or-‘r-»-»\_n»-¢o-v-¢»_¢»_¢

Case 16-15388-m|<n Doc 690 Entered 03/25/19 10:17:00 Page 12 of 39
Case 16-15388-mkn Doc 686 Entered 03/21/19 14:15:27 Page 2 of 8

ORDERED that this order serves to modify the Order Granting Motion For Allowance
And Payrnent Of Administrative Expense Claims (“Administrative Claim Order”) entered on
November 17, 2017 to amend the allowed amount in the Administrative Claim Order so that
Ecolab Inc., aka Ecolab Textile Care now hereby holds a fully and finally allowed Chapter 11
administrative claim in the amount of $55,000.00.
Submitted by:

/s/ Jeanette E. McPherson

Jeanette E. McPherson, Esq.

Schwartzer & McPherson Law Firm

2850 S. Jones Blvd., Suite 1

Las Vegas, NV 89146

Attorneysfor Shelley D. Krohn, Chapter 7 Trustee

RULE 9021 CERTIFICATION

 

In accordance with LR 9021, counsel submitting this document certifies that the Order accurately
reflects the court's ruling and that (check one):

[] The court has waived the requirement set forth in LR 9021 (b)(l).
[E No party appeared at the hearing or filed an objection to the motion.

I:] I have delivered a copy of this proposed order to all counsel who appeared at the hearing,
and any unrepresented parties who appeared at the hearing, and each has approved or
disapproved the order, or failed to respond, as indicated above.

m I certify that this is a case under Chapter 7 or 13, that I have served a copy of this order

with the motion pursuant to LR 9014(g), and that no party has objected to the form or
content of the order,

/s/Jeanette E. McPherson
Jeanette E. McPherson, Esq.
# # #

order re motion re settlement ecolab - Main Page 2 of 2

 

 

Case 16-15388-m|<n Doc 690 Entered 03/25/19 10:17:00 Page 13 of 39
Case 16-15388-mkn Doc 686 Entered 03/21/19 14:15:27 Page 3 of 8

EXHIBIT 1

Case 16-15388-m1<n Doc 690 Entered 03/25/19 10:17:00 Page 14 of 39
Case 16-15388-mkn Doc 686 Entered 03/21/19 14:15:27 Page 4 of 8

SETTLEMENT AGREEMENT

This Settlement Agreement (“Ag;eement”) is made and entered into as of the day set forth below
by and between Shelley D. Krohn, Chapter 7 Trustee for the bankruptcy estate of Superior Linen,
LLC (BK-S-16-15388~MKN) (the “Trustee”) and Ecolab Inc., aka Ecolab Textile Care
(“Ecolab”). Each may hereinafter be referred to as a “Party,” or collectively as the “Parties.”

RECITALS

WHEREAS, on September 30, 2016, Superior Linen, LLC (“Superior”), filed a voluntary
Petition for Relief under Chapter 1 1 of the Bankruptcy Code (Title 1 1 of the United States Code)
(“Petition Date”). The case is pending in the United States Bankruptcy Court, District of Nevada

(the “Bankruptcy Court”) as case number BK-S-16-15388-MKN. Superior’s case was converted
to one under Chapter 7 on August 21, 2017.

WHEREAS, Shelley D. Krohn is the duly appointed and acting Chapter 7 Trustee of the
bankruptcy estate of Superior (the “Bankruptcy Estate”).

WHEREAS, prepetition, Superior made payments to Ecolab within 90 days of the
Petition Date (the “Transfers”). The Transfers are as follows:

 

Check Arnount Check No. Date Issued Date Honored
$30,897.43 34655 June 7, 2016 July 18, 2016
$5,097.41 34778 July 14, 2016 July 26, 2016

$32,343.88 34848 August 8, 2016 August 22, 2016

$33,610.22 35112 September 26, 2016 September 30, 2016

WHEREAS, on September 30, 2018, the Trustee filed a complaint for avoidance of the

Transfers pursuant to 1 1 U.S.C. §§ 547 and 550 initiating adversary proceeding 18-01096-MKN
(the “Adversary Proceeding”).

WHEREAS, the Trustee has claimed that the Transfers may constitute avoidable transfers
under 11 U.S.C. § 547 and § 550. Ecolab has asserted that it has defenses to the Trustee’s claims.

WHEREAS, pursuant to an Order Granting Motion For Allowance And Payment Of
Administrative Expense Claims (“Administrative Claim Order”) entered on November 17, 2017,
Ecolab has a fully and finally allowed Chapter 11 administrative claim in the amount of
$80,592. 14 (“Administrative Claim”).

Ecolab Settlement

10f5

Case 16-15388-m1<n Doc 690 Entered 03/25/19 10:17:00 Page 15 of 39
Case 16-15388-mkn Doc 686 Entered 03/21/19 14:15:27 Page 5 of 8

WHEREAS, the Parties have reviewed their respective claims and defenses, and believe
it is in the best interest of those involved to settle, compromise, and resolve the disputes between
the Parties mentioned above, and wish to do so through this Agreement, doing so freely and
voluntarily, after having had the opportunity to seek the advice of counsel with full knowledge of
the binding and conclusive nature thereof. The Trustee believes that resolution is in the best
interest of the Bankruptcy Estate and its creditors

NOW, THEREFORE, in consideration of the promises, covenants, warranties, and
representations set forth herein, each of the Parties, without any admission of wrongdoing by any
of them, agree as follows:

1. Recitals. All of the foregoing Recitals are true and correct. The foregoing
Recita]s are incorporated herein by such reference and made a part of this Agreement,

 

2. Consideration. In consideration of the dismissal, with prejudice, of the
Adversary Proceeding, and the other mutual promises and agreements contained herein, Ecolab’s
Administrative Claim shall be reduced by the amount of $25,592.14, leaving Ecolab’s
Administrative Claim in the fully and finally allowed, and revised, amount of Fifty-Five
Thousand Dollars ($55,000.00). The order approving this Agreement shall state that it is
modifying the Administrative Claim Order to amend the allowed amount of Ecolab’s
Administrative Claim.

3. Contingent on Bankruptcy Court Approval. The Parties acknowledge that

this Agreement, and all agreements, obligations and releases contained herein, are contingent
upon Bankruptcy Court approval. If the Bankruptcy Court does not approve this Agreement, this
Agreement shall be deemed null and void. Within five (5) business days of the full execution of
this Agreement, the Trustee shall prepare and file a motion with the Bankruptcy Court for the
approval of this Agreement pursuant to Bankruptcy Rule 9019, and the order approving this
Agreement (the “Approval Order”) shall be reasonably acceptable to Ecolab in form and
substance. Within five (5) business days of the entry of the Approval Order, the Trustee will
dismiss the Adversary Proceeding, with prejudice, without costs to any Party. The Trustee and
Ecolab will also cooperate to obtain a stay of any other proceedings in the Adversary Proceeding
pending Bankruptcy Court approval of this Agreement,

 

4. Releases and Full Satisfaction.

 

(a) General Releases. Upon entry of the Approval Order, the Trustee
absolutely and forever releases, acquits and discharges Ecolab from any and all potential or
actual claims, causes of action, derivative claims, promises, covenants, agreements, contracts,
representations, warranties, liens, debts, liabilities, damages, expenses, attomeys’ fees, and costs,
which the Trustee now has, or ever has had, whether at law or in equity, including, without
limitation, claims related to the Transfers referenced in this Agreement, except w this release
shall not release or limit any future obligation, duty, or liability arising in the future (whether

Ecolab Settlement

20f5

Case 16-15388-m1<n Doc 690 Entered 03/25/19 10:17:00 Page 16 of 39
Case 16-15388-m1<n Doc 686 Entered 03/21/19 14:15:27 Page 6 of 8

pursuant to this Agreement or otherwise), Ecolab’s existing proof of claim (claim number 21), or
any ability or right to enforce this Agreement,

(b) Upon entry of the Approval Order, Ecolab absolutely and forever
releases, acquits and discharges the Trustee, the Bankruptcy Estate, the Trustee’s counse|, and
the Trustee’s other professionals from any and all potential or actual claims, causes of action,
promises, covenants, agreements, contracts, representations, warranties, liens, debts, liabilities,
damages, expenses, attomeys’ fees, and costs, which Ecolab may have, or ever had, whether at
law or in equity, relating to the Bankruptcy Estate, including, without limitation, claims relating
to the Transfers referenced in this Agreement, except Lat this release shall not release or limit
any future obligation, duty, or liability arising in the future (whether pursuant to this Agreement
or otherwise), nor shall it release or limit Ecolab’s existing unsecured proof of claim (claim
number 21), Ecolab’s Administrative Claim (as reduced to $55,000) or any ability or right to
enforce this Agreement,

5. Compromise of Disputed Claims. It is understood and agreed that this
Agreement is the good faith compromise of disputed claims, and that the terms of settlement

contained herein and the releases executed are not intended to be and shall not be construed as
admissions of any liability or responsibility whatsoever and each party to this Agreement
expressly denies any liability or responsibility whatsoever.

6. Attomeys’ Fees. With respect to the subject of this Agreement, each Party
shall bear its own attomeys’ fees and costs.

7. Governing Law,‘ Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada. The U.S. Bankruptcy Court,
District of Nevada shall retain jurisdiction over performance of or disputes arising from or
related to this Agreement,

8. Authority. Each Party hereby represents, warrants and covenants: (a) that
the undersigned signatories for such Party have the full legal right, power and authority to bind
that Farty; (b) that such Party owns and has not assigned, delegated, conveyed, pledged,
encumbered or otherwise transferred, in whole or in part, any of the claims released by such
Party pursuant to this Agreement; and (c) that the execution, delivery and perfonnance of this
Agreement does not contravene, or result in a default, of any provision of any agreement or
instrument to which any Party is bound.

9. Severability. This Agreement shall be enforced to the maximum extent
permitted by law. In the event that any one or more of the phrases, sentences, sections, or
paragraphs contained in this Agreement shall be declared invalid or unenforceable by order,
decree or judgment of any court having competent jurisdiction, or shall be or become invalid or
unenforceable by virtue of any applicable law, the remainder of this Agreement shall be
construed as if such phrases, sentences, sections, paragraphs or sections had not been inserted

Ecolab Settlement

3ot`5

Case 16-15388-m1<n Doc 690 Entered 03/25/19 10:17:00 Page 17 of 39
Case 16-15388-mkn Doc 686 Entered 03/21/19 14:15:27 Page 7 of 8

except when such construction shall constitute a substantial deviation from the general intent and
purposes of the Parties as reflected in this Agreement.

10. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Parties and supersedes any and all prior or concurrent Agreements,
understandings, statements, assurances, assumptions, premises, promises, agreements,
discussions or representations, oral or written, relating to the foregoing matters, including oral
agreements or representations, if any. Neither Party has made any representations upon which
either Party has relied that are not contained in this Agreement relating to the foregoing matters.
Neither Party is relying on an unstated assumption, premise or condition not contained in this
Agreement relating to the foregoing matters.

ll. No Modification. Waiver. or Amendment. No modification, waiver, or
amendment of any of the terms of this Agreement shall be valid unless in writing and executed
by the Parties with the same formality as this Agreement, and approved by the Bankruptcy
Court. No waiver of any breach hereof or default hereunder shall be deemed a waiver of any
subsequent breach or default of the same or similar or dissimilar nature. No course of dealing or
course of conduct shall be effective to amend, modify or change any provision of this
Agreement.

12. Countemarts. The Parties agree that this Agreement may be executed in
counterparts and will become effective, subject to exchange of signature pages and subject to the
Agreements set forth above, Signatures transmitted by facsimile, pdf or other electronic means
shall be deemed to be originals.

13. Assign_ment. Neither Party shall transfer or assign any of its rights,
remedies or obligations under this Agreement; provided however, this provision shall not be
construed to prevent Ecolab from assigning the Administrative Claim (subject to the terms of this
Agreement) or its unsecured proof of claim.

14. Successors. This Agreement shall be binding upon and inure to the
benefit of the Parties and to their successors-in-interest.

15. Further Assurances. The Parties shall take, or cause to be taken, all
actions and shall do, or cause to be done, all things necessary, proper or advisable to
consummate each of the agreements, promises, covenants, and obligations of such Party under
this Agreement.

 

16. Third Party Beneiiciaries. This Agreement shall not confer any rights or
remedies on any person or entity other than the Parties and their respective successors and
permitted assigns

|SIGNATURE PAGE FOLLOWS]

Ecolab Settlement

4of5

Case 16-15388-m1<n Doc 690 Entered 03/25/19 10:17:00 Page 18 of 39
Case 16-15388-mkn Doc 686 Entered 03/21/19 14:15:27 Page 8 of 8

Dated this day of , 2019.

SHELLEY D. KROHN, CHAPTER 7 TRUSTEE

Shelley D. Krohn, Chapter 7 Trustee of the
Bankruptcy Estate of Superior Linen, LLC

Ecolab Settlement

Datedrhis 31 day of claiming ,2019.

ECOLAB INc., AKA ECOLAB TExTILE cARE
1493 MW~
By: _1/1\@3¢0\ ,_,\6\/\14$‘>~/~

Its:

 

50f5

Las ch:\s, Nevada 89146-5308

SCHWARTZER & MCPHERSON LAW FIRM
2850 South Jones Boulevard Suite 1
T¢r; (702) 228-7590- Fm (702) 892.0122

Case 16-15388-m1<n Doc 690 Entered 03/25/19 10:17:00 Page 19 of 39

\OOO\!O\

10
ll
12
13
14
15
16
17
18
19

Case 16-15388-mkn Doc 687 Entered 03/21/19 14:16:51 Page 1 of 7

Honorable Mike K. Nakagawa
United States Bankruptcy Judge

 

4EN1Ltered on Docket

rch 21, 2019

Jeanette E. McPherson, Esq., NV Bar No. 5423
Schwartzer & McPherson Law Firm

2850 South Jones Blvd., Suite 1

Las Vegas, Nevada 89146-5308

Telephone: (702) 228-7590

Facsimile: (702) 892-0122

E-Mail: bkfilings@s-mlaw.com

Attorneysfor Shelley D. Krohn, Trustee
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

In re: Case No. BK-S-16-15388-MKN

sUPERroR LINEN, LLC, Chapter 7

ORDER GRANTING MOTION FOR
APPROVAL OF SETTLEMENT
AGREEMENT WITH CHEM-TAINER
INDUSTRIES INC.

Hearing Date: March 20, 2019
Hearing Time: 9:30 a.m.

Debtor

 

 

20
21
22
23
24
25
26
27
28

 

The Motion For Approval Of Settlement Agreement With Chem-Tainer Industries Inc.
having come before this Court on March 20, 2019; Shelley D. Krohn, Trustee appearing by and
through her counsel, Jeanette E. McPherson, Esq. of Schwartzer & McPherson Law Firm; Chem-
Tainer Industries, Inc., appearing by and through its counsel, Jarnes T. Leavitt, Esq. of Leavitt
Legal Services, PC, there being no other appearances; the Court having reviewed the pleadings on
file and determined that proper notice was given and there being no opposition; the Court having

made its findings of fact and conclusions of law on the record; and for good cause shown, it is

hereby
/ / /

order re motion 10 approve settlement ~ Chem-Tainer - Main.doc Page 1 of 2

 

Las ch;\s, Nevada 89146-5308
'l`el: (702) 228-7590 ~ Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM
2850 South ]ones Boulevand Sul\c 1

\OOO\|O\U'|-I>UJN'-‘

NNo-¢o-‘o-l»-‘v-‘»-lo-l»-»-l»-
§§§U'§BS~@@°°\\Q\@»¢»-Q

Case 16-15388-m1<n Doc 690 Entered 03/25/19 10:17:00 Page 20 of 39
Case 16-15388-mkn Doc 687 Entered 03/21/19 14:16:51 Page 2 of 7

ORDERED that the Motion F or Approval Of Settlement Agreement With Chem-Tainer
Industries Inc. is granted in its entirety and the Settlement Agreement attached hereto as Exhibit 1
is approved.

Submitted by:

/s/ Jeanette E. McPherson

Jeanette E. McPherson, Esq.

Schwartzer & McPherson Law Firm

2850 S. Jones Blvd., Suite l

Las Vegas, NV 89146

Attorneys for Shelley D. Krohn, Chapter 7 Trustee

RULE 9021 CERTIFICATION

In accordance with LR 9021, counsel submitting this document certifies that the Order accurately
reflects the court's ruling and that (check one):

[:] The court has waived the requirement set forth in LR 9021 (b)(l).
l:] No party appeared at the hearing or filed an objection to the motion.

12 I have delivered a copy of this proposed order to all counsel who appeared at the hearing,
and any unrepresented parties who appeared at the hearing, and each has approved or
disapproved the order, or failed to respond, as indicated below:

James T. Leavitt, Esq., Attomey for Chem-Tainer Industries, Inc. WAIVED APPROVAL

[\ I certify that this is a case under Chapter 7 or 13, that I have served a copy of this order
with the motion pursuant to LR 9014(g), and that no party has objected to the form or
content of the order.

/s/ Jeanette E. McPherson
Jeanette E. McPherson, Esq.
# # #

order re motion to approve settlement - Chem-Tainer - Main.doc Page 2 of 2

 

 

Case 16-15388-m1<n Doc 690 Entered 03/25/19 10:17:00 Page 21 of 39
Case 16-15388-mkn Doc 687 Entered 03/21/19 14:16:51 Page 3 of 7

EXHIBIT 1

Case 16-15388-m1<n Doc 690 Entered 03/25/19 10:17:00 Page 22 of 39
Case 16-15388-mkn Doc 687 Entered 03/21/19 14:16:51 Page 4 of 7

SETTLEMENT AGREEMENT

This Settlement Agreement (“Agreemen ”) is made and entered into as of the day set
forth below by and between Shelley D. Krohn, Chapter 7 Trustee for the bankruptcy estate of
Superior Linen, LLC (BK-S~l6-15388-MKN) (the “Trustee”) and Chem-tainer Industries, lnc.
(“Chemtainer”). Each may hereinafter be referred to as a “Paity,” or collectively as the
“Parties.”

RECITALS

WHEREAS, on September 30, 2016, Superior Linen, LLC (“Superior”), filed a voluntary
Petition for Relief under Chapter 11 of the Bankruptcy Code (Title 11 of the United States Code)
(“Petition Date”). The case is pending in the United States Bankruptcy Court, District of Nevada
(the “Bankruptcy Court”) as case number BK-S-16-15388-MKN. Superior’s case was converted
to one under Chapter 7 on August 21, 2017.

WHEREAS, Shelley D. Krohn is the duly appointed and acting Chapter 7 Trustee of the
bankruptcy estate of Superior (the “Bankruptcy Estate”).

WHEREAS, prepetition, Superior made payments to Chemtainer (the “Transfers”). The
Transfers are as follows:

 

 

 

 

Check Amount Check No. Date Issued Date Honored
$22,951.59 34811 July 25, 2016 August 8, 2016
$19,492.41 34839 August 4, 2016 August 8, 2016
$21,222.00 34906 August 15, 2016 August 22, 2016

$9,900.00 34912 August 17, 2016 August 22, 2016
$12,450.00 34920 August 18, 2016 August 22, 2016
$23,312.00 34942 August 24, 2016 September l, 2016
$20,174.00 34969 August 30, 2016 September 14, 2016
$22,012.00 35077 September 19, 2016 September 26, 2016

WHEREAS, on September 30, 2018, the Trustee filed a complaint for avoidance of the
Transfers pursuant to l 1 U.S.C. §§ 547 and 550 initiating adversary proceeding 18-01097-MKN.

WHEREAS, the Trustee has claimed that the Transfers may constitute avoidable transfers
under ll U.S.C. § 547 and § 550. Chemtainer has asserted that it has defenses to the Trustee’s

Chemtainer Settlement

lof4

Case 16-15388-m1<n Doc 690 Entered 03/25/19 10:17:00 Page 23 of 39
Case 16-15388-mkn Doc 687 Entered 03/21/19 14:16:51 Page 5 of 7

claim that the Transfers may constitute avoidable transfers

WHEREAS, the Parties have reviewed their respective claims and defenses, and believe
it is in the best interest of those involved to settle, compromise, and resolve the disputes between
the Parties mentioned above, and wish to do so through this Agreement, doing so freely and
voluntarily, after having had the opportunity to seek the advice of counsel with full knowledge of
the binding and conclusive nature thereof. The Trustee believes that resolution is in the best
interest of the Bankruptcy Estate and its creditors.

NOW, THEREFORE, in consideration of the promises, covenants, warranties, and
representations set forth herein, each of the Parties, without any admission of wrongdoing by any
of them, agree as follows:

l. Recitals. All of the foregoing Recitals are true and correct. The foregoing
Recitals are incorporated herein by such reference and made a part of this Agreement.

2. Consideration. Chemtainer shall pay the Trustee the total sum of
Seventeen Thousand Three Hundred Dollars ($17,3 00.00) (the “Settlement Amount”).

3. Contingent on Bankruptcy Court Approval. 'l`he Parties acknowledge that
this Agreement, and all obligations and releases contained herein, are contingent upon
Bankruptcy Court approval. If the Bankruptcy Court does not approve this Agreement, this
Agreement shall be deemed null and void.

4. Releases and Full Satisfaction.

(a) General Releases. Upon entry of an order approving this Settlement
Agreement by the United States Bankruptcy Court in this matter, the Trustee absolutely and
forever releases, acquits and discharges Chemtainer from any and all potential or actual claims,
causes of action, derivative claims, promises, covenants, agreements, contracts, representations,
warranties, liens, debts, liabilities, damages, expenses, attomeys’ fees, and costs, which the
Trustee now has, or ever has had, whether at law or in equity, with respect to the Transfers
referenced in this Agreement, except @ this release shall not release or limit any iirture
obligation, duty, or liability (whether pursuant to this Agreement or otherwise) or Chemtainer’s
existing proof of claim (claim number 66), or any ability or right to enforce this Agreement.

(b) Upon entry of an order approving this Settlement Agreement by
the United States Bankruptcy Court in this matter, Chemtainer absolutely and forever releases,
acquits and discharges the Trustee, the Bankruptcy Estate, the Trustee’s counsel, and the
Trustee’s other professionals from any and all potential or actual claims, causes of action,
promises, covenants, agreements, contracts, representations, warranties, liens, debts, liabilities,
damages, expenses, attomeys’ fees, and costs, which he may have, or ever had, whether at law or
in equity, with respect to the Transfers referenced in this Agreement, except th_at this release
shall not release or limit any ithure obligation, duty, or liability (whether pursuant to this

Chemtainer Settlement

20f4

Case 16-15388-m1<n Doc 690 Entered 03/25/19 10:17:00 Page 24 of 39
Case 16-15388-mkn Doc 687 Entered 03/21/19 14:16:51 Page 6 of 7

Agreement or otherwise) or Chemtainer’s existing proof of claim (claim number 66), or any
ability or right to enforce this Agreement.

5. Compromise of Disputed Clainis. lt is understood and agreed that this
Agreement is the good faith compromise of disputed claims, and that the terms of settlement
contained herein and the releases executed are not intended to be and shall not be construed as
admissions of any liability or responsibility whatsoever and each party to this Settlement
Agreement expressly denies any liability or responsibility whatsoever.

6. Attomeys’ Fees. With respect to the subject of this Agreement, each Party
shall bear its own attomeys’ fees and costs except in the event of default as set forth above.

7. Governing Law,' Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada. The U.S. Bankruptcy Court,
District of Nevada shall retain jurisdiction over performance of or disputes arising from or
related to this Agreement.

8. Authority. Each Party hereby represents, warrants and covenants: (a) that
the undersigned signatories for such Party have the iirll legal right, power and authority to bind
that Party; (b) that such Party owns and has not assigned, delegated, conveyed, pledged,
encumbered or otherwise transferred, in whole or in part, any of the claims released by such
Party pursuant to this Agreement; and (c) that the execution, delivery and performance of this
Agreement does not contravene, or result in a default, of any provision of any agreement or
instrument to which any Party is bound.

9. Severability. This Agreement shall be enforced to the maximum extent
pemiitted by law. In the event that any one or more of the phrases, sentences, sections, or
paragraphs contained in this Agreement shall be declared invalid or unenforceable by order,
decree or judgment of any court having competent jurisdiction, or shall be or become invalid or
unenforceable by virtue of any applicable law, the remainder of this Agreement shall be
construed as if such phrases, sentences, sections, paragraphs or sections had not been inserted
except when such construction shall constitute a substantial deviation from the general intent and
purposes of the Parties as reflected in this Agreement.

10. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Parties and supersedes any and all prior or concurrent Agreements,
understandings, statements, assurances, assumptions, premises, promises, agreements,
discussions or representations, oral or written, relating to the foregoing matters, including oral
agreements or representations, if any. Neither Party has made any representations upon which
either Party has relied that are not contained in this Agreement relating to the foregoing matters.
Neither Party is relying on an unstated assumption, premise or condition not contained in this
Agreement relating to the foregoing matters.

Chemtainer Settlement

3of4

Case 16-15388-m1<n Doc 690 Entered 03/25/19 10:17:00 Page 25 of 39
Case 16-15388-mkn Doc 687 Entered 03/21/19 14:16:51 Page 7 of 7

ll. No Modification, Waiver. or Amendment. No modification, waiver, or
amendment of any of the terms of this Agreement shall be valid unless in writing and executed
by the Parties with the same formality as this Agreement, and approved by the Bankruptcy
Court. No waiver of any breach hereof or default hereunder shall be deemed a waiver of any
subsequent breach or default of the same or similar or dissimilar nature. No course of dealing or

course of conduct shall be effective to amend, modify or change any provision of this
Agreement.

12. Counte;parts. The Parties agree that this Agreement may be executed in
counterparts and will become effective, subject to exchange of signature pages and subject to the
Agreements set forth above,

13. Assignment. Neither Party shall transfer or assign any of its rights,
remedies or obligations under this Agreement.

14. Successors. This Agreement shall be binding upon and inure to the
benefit of the Parties and to their successors-in~interest.

15. Further Assurances. The Parties shall take, or cause to be taken, all
actions and shall do, or cause to be done, all things necessary, proper or advisable to
consummate each of the agreements, promises, covenants, and obligations of such Party under
this Agreement.

16. Third PM Beneficiaries. This Agreement shall not confer any rights or
remedies on any person or entity other than the Parties and their respective successors and
permitted assigns.

 

w
Dated this day of ,2019. Dared this et day of l;%M\/, 2019.
SHELLEY D. KROHN, CHAPTER 7 'I`RUSTEE CHEM-TAINE DUSTRIES, INC.
Shelley D. Krohn, Chapter 7 Trustee of the 7 L/
Bankruptcy Estate of Superior Linen, LLC By: _3_11\<~\€“5 g é-L,€"O

 

Its: Pw?s 1 t>e:u'-

Chemtainer Settlement

4of4

Las Vegas, Nevada 89146~5308

SCHWARTZER 86 MCPHERSON LAW FIRM
2850 South Jons Boulevard, Suite 1
'r¢r; (702) 228-7590' Fw (702) 892-0122

\OOO\|O'\LI\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 16-15388-m1<n Doc 690 Entered 03/25/19 10:17:00 Page 26 of 39
Case 16-15388-mkn Doc 688 Entered 03/21/19 14:18:22 Page 1 of 7

Honorable Mike K. Nakagawa
United States Bankruptcy Judge

 

4Alatered on Docket

rch 21, 2019

Jeanette E. McPherson, Esq., NV Bar No. 5423
Schwartzer & McPherson Law Firm

2850 South Jones Blvd., Suite 1

Las Vegas, Nevada 89146-5308

Telephone: (702) 228-7590

Facsimile: (702) 892-0122

E-Mail: bkfilings@s-mlaw.com

Attorneysfor Shelley D. Krohn, Trustee
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
In re: Case No. BK-S-l6-15388-MKN
SUPERIOR LINEN, LLC, Chapter 7

Debtor ORDER GRANTING MOTION FOR
APPROVAL OF SETTLEMENT
AGREEMENT WITH
THELAUNDRYLIST.COM, INC.

Hearing Date: March 20, 2019
Hearing Time: 9:30 a.m.

 

 

The Motion For Approval Of Settlement Agreement With TheLaundryList.Com, Inc.
having come before this Court on March 20, 2019; Shelley D. Krohn, Trustee appearing by and
through her counsel, Jeanette E. McPherson, Esq. of Schwartzer & McPherson Law Firrn; there
being no other appearances; the Court having reviewed the pleadings on file and determined that
proper notice was given and there being no opposition; the Court having made its findings of fact

and conclusions of law on the record; and for good cause Shown, it is hereby
/ / /
/ / /

Order re motion re settlement re Laundry - Main.doc Page 1 of 2

 

 

Las chas, Nevada 89146-5308

SCHWARTZER & MCPHERSON LAW FIRM
2850 Soulh jones Boulevard, Suite 1
Tcl: (702) 228-7590 ~ Fax: (702) 892-0122

O°\!O\LJ!-¥>~L)JN

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 16-15388-m1<n Doc 690 Entered 03/25/19 10:17:00 Page 27 of 39
Case 16-15388-mkn Doc 688 Entered 03/21/19 14:18:22 Page 2 of 7

ORDERED that the Motion For Approval Of Settlement Agreement With
TheLaundryList.Com, Inc. is granted in its entirety and the Settlement Agreement attached hereto
as Exhibit 1 is approved.

Submitted by:

/s/ Jeanette E. McPherson

Jeanette E. McPherson, Esq.

Schwartzer & McPherson Law Firm

2850 S. Jones Blvd., Suite 1

Las Vegas, NV 89146

Attorneysfor Shelley D. Krohn, Chapter 7 Trustee

RULE 9021 CERTIFICATION

In accordance with LR 9021, counsel submitting this document certifies that the Order accurately
reflects the court's ruling and that (check one):

m The court has waived the requirement set forth in LR 9021 (b)(l).
§ No party appeared at the hearing or filed an objection to the motion.

I:] I have delivered a copy of this proposed order to all counsel who appeared at the hearing,
and any unrepresented parties who appeared at the hearing, and each has approved or
disapproved the order, or failed to respond, as indicated above.

[:] I certify that this is a case under Chapter 7 or 13, that I have served a copy of this order
with the motion pursuant to LR 9014(g), and that no party has objected to the form or
content of the order,

/s/ Jeanette E. McPherson
Jeanette E. McPherson, Esq.
# # #

Order re motion re settlement re Laundry - Main.doc Page 2 of 2

 

 

Case 16-15388-m1<n Doc 690 Entered 03/25/19 10:17:00 Page 28 of 39
Case 16-15388-mkn Doc 688 Entered 03/21/19 14:18:22 Page 3 017

EXHIBIT 1

Case 16-15388-m1<n Doc 690 Entered 03/25/19 10:17:00 Page 29 of 39
Case 16-15388-mkn Doc 688 Entered 03/21/19 14:18:22 Page 4 of 7

SETTLEMENT AGREEMENT

This Settlement Agreement (“Agreemcnt") is made and entered into as of the day set forth below
by and between Shelley D. Krohn, Chapter 7 'l`rustec for the bankruptcy estate of Superior Linen,
LLC (BK-S~16-15388~M`KN) (the “'l`rustee”) and TheLaundryList.Com, lnc. (“Laundrylist”).
Each may hereinalier be referred to as a “Party,” or collectively as the “Parties.”

RECITALS

WHEREAS, on September 30, 2016, Superior Linen, LLC (“Superior”), filed a voluntary
Petition for Relief under Chapter l l of the Bankruptcy Code ('I`itle ll of the United States Code)
(“Pctition Date”). The case is pending in the United States Bankruptcy Court, District of Nevada
(the “Bankruptcy Court”) as case number BK-S-l6-15388-MKN. Superior’s case was converted
to one under Chapter 7 on August 21 , 2017.

WHEREAS, Shelley D. Krohn is the duly appointed and acting Chapter 7 Trustee of the
bankruptcy estate of Superior (the “Bankruptcy Estate”).

WHEREAS, prepetition, Superior made payments to Laundrylist within 90 days of the
Petition Date (the “Transfers”). The Transfers are as follows:

Check Atnount Check No. Date Issued Date Honored
$50,000.00 34891 August 17, 2016 August 12, 2016

$12,500.00 34962 August 26, 2016 August 26, 2016
$2,000.00 34963 August 26, 2016 August 26, 2016

 

$12,500.00 35086 September 21, 2016 September 22, 2016
(collectively, the “Transfcrs”). The Transfers total $77,000.00.

WHEREAS, on September 30, 2018, the Trustee filed a complaint for avoidance of the
Transfers pursuant to 1 1 U.S.C. §§ 547 and 550 initiating adversary proceeding 18~01100-1\'1KN.

WHEREAS, the Trustee has claimed that the Transfers may constitute avoidable transfers
under 11 U.S.C. § 547 and § 550. Laundrylist has asserted that it has defenses to the Trustee’s
claims.

WHEREAS, the Parties have reviewed their respective claims and defenses, and believe

it is in the best interest of those involved to settle, compromise, and resolve the disputes between
the Parties mentioned above, and wish to do so through this Agreement, doing so freely and

|.uundrylist Settlement §/
1 of

Case 16-15388-m|<n Doc 690 Entered 03/25/19 10:17:00 Page 30 of 39
Case 16-15388-mkn Doc 688 Entered 03/21/19 14:18:22 Page 5 of 7

voluntarily, after having had the opportunity to seek the advice of counsel with full knowledge of
the binding and conclusive nature tliercol`. The Trustee believes that resolution is in the best
interest of the Bankruptcy Estate and its creditors.

NOW, '1`1~1EREFORE, in consideration of the promises, covenants, warranties, and
representations set forth herein, each of the Parties, without any admission of wrongdoing by any
of them, agree as follows:

l. Recitals. All ofthe foregoing Recitals are true and correct. The foregoing
Recilals are incorporated herein by such reference and made a part of this Agreement.

2. Consideration. Laundrylist shall pay the Trustee the total sum of Eight
Thousand Five Hundred Dollars ($8,500.00) (the “Settlement Amount"). The Settlement
Amount shall be paid as follows: 1) $2,000 upon execution of this Settlement Agreement, 2)
$1,000 per month on the first day of each month on April l, 2019, May 1, 2019, June 1, 2019,
Ju]y l, 2019, and August 1, 2019, and 3) $1,500.00 on September l, 2019. Late charges in the
amount of $20.00 shall apply to all payments received after the 15"' day of each month. All
payments shall be made payable to Shelley D. Krohn, Chapter 7 Trustee at the following address:
510 S. Eighth Strect, Las Vegas, Nevada 89101.

3. Contingent on Bankruptcy Court Approval. 'f he Parties acknowledge that
this Agreement, and all obligations and releases contained herein, are contingent upon
Bankruptcy Court approval. lf the Bankruptcy Court does not approve this Agreement, this
Agreement shall be deemed null and void.

4. Releases and Full Satisfaction.

(a) General Releases. Upon entry of an order approving this Settlement
Agreement by the United States Bankruptcy Court in this matter, the Trustee absolutely and
forever releases, acquits and discharges Laundrylist from any and all potential or actual claims,
causes of action, derivative claims. promises covenants, agreements, contracts, representations,
warranties, liens, debts, liabilities, damages, expenses, attorneys’ fees, and costs, which the
Trustee now has, or ever has had, whether at law or in equity, with respect to the Transfers
referenced in this Agreement, except t_llat this release shall not release or limit any future
obligation, duty, or liability (whether pursuant to this Agreement or otherwise), or any ability or
right to enforce this Agreement.

(b) Upon entry of an order approving this Settlement Agreement by
the United States Bankruptcy Court in this matter, Laundrylist absolutely and forever releases,
acquits and discharges the Trustee, thc Bankruptcy Estate, the Trustee’s counsel, and the
Trustee’s other professionals from any and all potential or actual claims, causes of action,
promises, covenants, agreements, contracts, representations, warranties, liens, debts, liabilities,
damages, expenses, attomeys‘ fees, and costs, which he may have, or ever had, whether at law or

Laundrylist Settlement

20f'

Case 16-15388-m|<n Doc 690 Entered 03/25/19 10:17:00 Page 31 of 39
Case 16-15388-mkn Doc 688 Entered 03/21/19 14:18:22 Page 6 of 7

in equity, with respect to the Transfers referenced in this Agreement, except thit this release
shall not release or limit any future obligation, duty, or liability (whether pursuant to this
Agreement or otherwise), or any ability or right to enforce this Agreement.

5. Compromise of Disputed Claims. lt is understood and agreed that this
Agreement is the good faith compromise of disputed claims, and that the terms of settlement
contained herein and the releases executed are not intended to be and shall not be construed as
admissions of any liability or responsibility whatsoever and each party to this Settlement
Agreement expressly denies any liability or responsibility whatsoever.

6. Attomeys’ Fees. With respect to the subject of this Agreement, each Party
shall bear its own attorneys’ fees and costs except in the event of default as set forth above,

7. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada. The U.S. Bankruptcy Court,
District of Nevada shall retain jurisdiction over performance of or disputes arising from or
related to this Agreement.

8. Authority. Each Party hereby represents, warrants and covenants: (a) that
the undersigned signatories for such Party have the full legal right, power and authority to bind
that Party; (b) that such Party owns and has not assigned, delegated, conveyed, pledged,
encumbered or otherwise transferred, in whole or in part, any of the claims released by such
Party pursuant to this Agreement; and (c) that the execution, delivery and performance of this
Agreement does not contravene, or result in a default, of any provision of any agreement or
instrument to which any Party is bound.

9. Severability. This Agreement shall be enforced to the maximum extent
permitted by law. In the event that any one or more of the phrases, sentences, sections, or
paragraphs contained in this Agreement shall be declared invalid or unenforceable by order,
decree or judgment of any court having competent jurisdiction, or shall be or become invalid or
unenforceable by virtue of any applicable law. the remainder of this Agreement shall he
construed as if such phrases, sentences, sections, paragraphs or sections had not been inserted
except when such construction shall constitute a substantial deviation from the general intent and
purposes of the Parties as reflected in this Agreement.

10. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Parties and supersedes any and all prior or concurrent Agreements,
understandings, statements, assurances, assumptions, premises, promises, agreements,
discussions or representations, oral or written, relating to the foregoing matters, including oral
agreements or representations, if any. Neither Party has made any representations upon which
either Party has relied that are not contained in this Agreement relating to the foregoing matters.
Neither Party is relying on an unstated assumption, premise or condition not contained in this
Agreement relating to the foregoing matters.

Laundrylist Settlement <L
3 of 4§}

Case 16-15388-m|<n Doc 690 Entered 03/25/19 10:17:00 Page 32 of 39
Case 16-15388-mkn Doc 688 Entered 03/21/19 14:18:22 Page 7 of 7

ll. No Modilication Waiver or Amendment. No modification, waiver, or
amendment of any of the temis of this Agreement shall be valid unless in writing and executed
by the Parties with the same formality as this Agreement, and approved by the Bankruptcy
Court. No waiver of any breach hereof or default hereunder shall be deemed a waiver of any
subsequent breach or default of the same or similar or dissimilar nature. No course of dealing or
course of conduct shall be effective to amend, modify or change any provision of this
Agreement.

 

12, Counterparts. The Parties agree that this Agreement may be executed in
counterparts and will become effective, subject to exchange of signature pages and subject to the
Agreements set forth above.

13. Assignment. Neither Party shall transfer or assign any of its rights,
remedies or obligations under this Agreement.

14, Successors. This Agreement shall be binding upon and inure to the
benefit of the Parties and to their successors-in-interest.

15. Further Assurances. The Parties shall take, or cause to be taken, all
actions and shall do, or cause to be donc, all things necessary, proper or advisable to
consummate each of the agreements, promises, covenants, and obligations of such Party under
this Agreement.

16. Third Par_ty Beneliciaries. This Agreement shall not confer any rights or
remedies on any person or entity other than the Parties and their respective successors and
pemiitted assigns.

Dated this 1 § day of (|`J"€/oj _________,2019. Dated this d day on ,2019.
EY . KROHN, HAPTER7 TRUSTEE THEL/:UTW:T

1110

Shelley D. Krohn, Cha U‘e):`f T)uslee ()f!he M|&/
Bankruptcy E.s!ale of Sup )ior Linen, LLC By! t'g"/\

 

 

 

 

lts:

 

Laundrylist Settlement -`
4 of @”“

Las chas, Nevada 89146-5308

T¢a (702)223-7590- Fm (702)892-0122

SCHWARTZER & MCPHERSON LAW FIRM
2850 South ]oncs Boulevard, Suite 1

Case 16-15388-m|<n Doc 690 Entered 03/25/19 10:17:00 Page 33 of 39

\OOO\lO\Ll\

10
11
12
13
14
15
16
17
18

Case 16-15388-mkn Doc 689 Entered 03/21/19 16:10:04 Page 1 of 7

Honorable Mike K. Nakagawa
United States Bankruptcy Judge

 

4:/‘Ltered on Docket

rch 21, 2019

Jeanette E. McPherson, Esq., NV Bar No. 5423
Schwartzer & McPherson Law Firm

2850 South Jones Blvd., Suite l

Las Vegas, Nevada 89146-5308

Telephone: (702) 228-7590

Facsimile: (702) 892-0122

E-Mail: bkfllings@s-mlaw.com

Attorneys for Shelley D. Krohn, Trustee
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

In re: Case No. BK-S-l6-15388-MKN

sUPERIOR LINEN, LLC, Chapter 7

ORDER GRANTING MOTION FOR
APPROVAL OF SETTLEMENT
AGREEMENT WITH VENUS GROUP, LLC

Hearing Date: March 20, 2019
Hearing Time: 9:30 a.m.

Debtor

 

19
20
21
22
23
24
25
26
27
28

 

The Motion For Approval Of Settlement Agreement With Venus Group, LLC having come l

before this Court on March 20, 2019; Shelley D. Krohn, Trustee appearing by and through her
counsel, Jeanette E. McPherson, Esq. of Schwartzer & McPherson Law Firm; Venus Group, Inc.,
appearing by and through its counsel, Scott D. Fleming, Esq. of Kolesar & Leatham; there being
no other appearances; the Court having reviewed the pleadings on file and determined that proper
notice was given and there being no opposition; the Court having made its findings of fact and

conclusions of law on the record; and for good cause shown, it is hereby
/ / /
/ / /

order re motion re settlement agreement venus - Main.doc Page l of 2

 

Las Vegas, Nevada 89146-5308

2850 South jones Boulevard, Suite 1
Tcl: (702) 228-7590 ~ Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

\OOQ\'|O’\LII-PWN*-‘

N»--»-»-‘»-»-»-¢v-¢»-d»--»-‘
§El§b.’§$§':’@@o¢\,mu.aw-@

Case 16-15388-m|<n Doc 690 Entered 03/25/19 10:17:00 Page 34 of 39

Case 16-15388-mkn Doc 689 Entered 03/21/19 16:10:04 Page 2 of 7

ORDERED that the Motion For Approval Of Settlement Agreement With Venus Group,

 

reflects

13
111
13

l:l

 

 

LLC is granted in its entirety and the Settlement Agreement attached hereto as Exhibit 1 is
approved.

Submitted by: Approved/Disapproved by:

/s/ Jeanette E. McPherson /S/ Scott D. Fleming

Jeanette E. McPherson, Esq. Scott D. Fleming, Esq.

Schwartzer & McPherson Law Firm Kolesar & Leatham

2850 S. Jones Blvd., Suite l 400 S. Rampart Blvd., Ste. 400

Las Vegas, NV 89146 Las Vegas, NV 89145

Attorneys for Shelley D. Krohn, Chapter 7 Attorneysfor Venus Group, LLC

Trustee

RULE 9021 CERTIFICATION

In accordance with LR 9021, counsel submitting this document certifies that the Order accurately

the court's ruling and that (check one):

The court has waived the requirement set forth in LR 9021 (b)(l).

No party appeared at the hearing or filed an objection to the motion.

l have delivered a copy of this proposed order to all counsel who appeared at the hearing,
and any unrepresented parties who appeared at the hearing, and each has approved or
disapproved the order, or failed to respond, as indicated above.

l certify that this is a case under Chapter 7 or 13, that I have served a copy of this order

with the motion pursuant to LR 9014(g), and that no party has objected to the form or
content of the order.

/s/Jeanette E. McPherson
Jeanette E. McPherson, Esq.

###

order re motion re settlement agreement venus - Main.dec Page 2 of 2

 

Case 16-15388-m|<n Doc 690 Entered 03/25/19 10:17:00 Page 35 of 39
Case 16-15388-mkn Doc 689 Entered 03/21/19 16:10104 Page 3 of 7

EXHIBIT 1

Case 16-15388-m|<n Doc 690 Entered 03/25/19 10:17:00 Page 36 of 39
Case 16-15388~mkn Doc 689 Entered 03/21/19 16:10:04 Page 4 of 7

SETTLEMENT AGREEMENT

This Settlement Agreement (“Agreement”) is made and entered into as of the day set forth below
by and between Shelley D. Krohn, Chapter 7 Trustee for the bankruptcy estate of Superior Linen,
LLC (BK-S-16~15388-MKN) (the “Trustee”) and Venus Group, LLC (“Venus"). Each may
hereinafter be referred to as a “Party,” or collectively as the “Parties."

RECITALS

WHEREAS, on September 30, 2016, Superior Linen, LLC (“Superior”), filed a voluntary
Petition for Relief under Chapter 11 of the Bankruptcy Code (Title 11 of the United States Code)
(“Petition Date”). The case is pending in the United States Bankruptcy Court, District of Nevada
(the “Bankruptcy Court”) as case number BK-S-16-15388-MKN. Superior’s case was converted
to one under Chapter 7 on August 21, 2017.

WHEREAS, Shelley D. Krohn is the duly appointed and acting Chapte1‘7 Trustee of the
bankruptcy estate of Superior (the “Bankruptcy Estate”).

WHEREAS, prepetition, Superior made payments to Venus within 90 days of the Petition
Date (the “Transfers”). The Transfers are as follows:

 

Check Amount Check No. Date Issued Date Honored
$7,554.13 34749 June 30, 2016 July 14, 2016
$20,000.00 34765 July 12, 2016 July 14, 2016
$7,977.05 34787 July 14, 2016 July 20, 2016
$8,485.32 34800 July 22, 2016 August 3, 2016
$7,000.00 34819 July 24, 2016 - August 3, 2016

$8,097.94 34843 August 4, 2016 August 10, 2016
$15,000.00 34878 August 12, 2016 August 15, 2016
$7,000.00 34961 August 26, 2016 September 1, 2016
$7,000.00 34988 September 2, 2016 September 8, 2016
$7,000.00 35010 September 9, 2016 September 15, 2016
$7,000.00 35071 September 16, 2016 September 21, 2016
$7,000.00 35101 September 23, 2016 September 29, 2016

 

 

 

Venus Group Settlement

lof4

Case 16-15388-m|<n Doc 690 Entered 03/25/19 10:17:00 Page 37 of 39
Case 16-15388-mkn Doc 689 Entered 03/21/19 16:10:04 Page 5 of 7

WHEREAS, on September 30, 2018, the Trustee filed a complaint for avoidance of the
Transfers pursuant to ll U.S.C. §§ 547 and 550 initiating adversary proceeding 18-01105-MKN.

WHEREAS, the Trustee has claimed that the Transfers may constitute avoidable transfers
under 11 U.S.C. § 547 and § 550. Venus has asserted that it has defenses to the Trustee’s claims,

WHEREAS, the Parties have reviewed their respective claims and defenses, and believe it
is in the best interest of those involved to settle, compromise, and resolve the disputes between the
Parties mentioned above, and wish to do so through this Agreement, doing so freely and voluntarily,
after having had the opportunity to seek the advice of counsel with full knowledge of the binding
and conclusive nature thereon The Trustee believes that resolution is in the best interest of the
Bankruptcy Estate and its creditors.

NOW, THEREFORE, in consideration of the promises, covenants, warranties, and
representations set foith herein, each of the Parties, without any admission of wrongdoing by any
of them, agree as follows:

1. R§gitals. All of the foregoing Recitals are true and correct. The foregoing
Recitals are incorporated herein by such reference and made a part of this Agreement.

2. Consideration. Venus shall pay the Trustee the total sum of Ten Thousand
Dollars ($10,000.00) (the “Settlement Amount”).

3. gentingent on Bankruptcy Court Approval. The Parties acknowledge that

this Agreement, and all obligations and releases contained herein, are contingent upon Bankruptcy
Court approval. If the Bankruptcy Court does not approve this Agreement, this Agreement shall
be deemed null and void.

4. Releases and Full Satisfaction.

(a) General Releases. Upon entry of an order approving this Settlement
Agreement by the United States Bankruptcy Court in this matter, the Trustee absolutely and
forever releases, acquits and discharges Venus ii'om any and all potential or actual claims, causes
of action, derivative claims, promises, covenants, agreements, contracts, representations,
warranties, liens, debts, liabilities, damages, expenses, attorneys’ fees, and costs, which the Trustee
now has, or ever has had, whether at law or in equity, with respect to the Transfers referenced in
this Agreement, except th_at this release shall not release or limit any fixture obligation, duty, or
liability (whether pursuant to this Agreement or otherwise), or any ability or right to enforce this
Agreement.

(b) Upon entry of an order approving this Settlement Agreement by the _
United States Bankruptcy Court in this matter, Venus absolutely and forever releases, acquits and
discharges the Trustee, the Bankruptcy Estate, the Trustee’s counsel, and the Tmstee’s other
professionals from any and all potential or actual claims, causes of action, promises, covenants,

Venus Greup Settlement

20f4

Case 16-15388-m|<n Doc 690 Entered 03/25/19 10:17:00 Page 38 of 39
Case 16-15388-mkn Doc 689 Entered 03/21/19 16:10:04 Page 6 of 7

agreements, contracts, representations, warranties, liens, debts, liabilities, damages, expenses,
attorneys’ fees, and costs, which he may have, or ever had, whether at law or in equity, with respect
to the Transfers referenced in this Agreement, except _tlr_a_t_ this release shall not release or limit any
future obligation, duty, or liability (whether pursuant to this Agreement or otherwise), or any
ability or right to enforce this Agreement.

5. Compromise of Disputed Claims. lt is understood and agreed that this
Agreement is the good faith compromise of disputed claims, and that the terms of settlement
contained herein and the releases executed are not intended to be and shall not be construed as
admissions of any liability or responsibility whatsoever and each party to this Settlement
Agreement expressly denies any liability or responsibility whatsoever.

6. Attorneys’ Fees. With respect to the subject of this Agreement, each Party
shall bear its own attorneys’ fees and costs except in the event of default as set forth above.

7. Governing Law; Jurisdiction. 'l`his Agreement shall be governed by and
construed in accordance with the laws of the State ofNevada. The U.S. Bankruptcy Court, District
of Nevada shall retain jurisdiction over performance of or disputes arising from or related to this
Agreement.

8. Authorig¢. Each Party hereby represents, warrants and covenants: (a) that
the undersigned signatories for such Party have the full legal right, power and authority to bind
that Party; (b) that such Party owns and has not assigned, delegated, conveyed, pledged,
encumbered or otherwise transferred, in whole or in part, any of the claims released by such Party
pursuant to this Agreement; and (c) that the execution, delivery and performance of this Agreement
does not contravene, or result in a default, of any provision of any agreement or instrument to
which any Party is bound.

9. Severabilig. This Agreement shall be enforced to the maximum extent
permitted by law. ln the event that any one or more of the phrases, sentences, sections, or
paragraphs contained in this Agreement shall be declared invalid or unenforceable by order, decree
or judgment of any court having competent jurisdiction, or shall be or become invalid or
unenforceable by virtue of any applicable law, the remainder of this Agreement shall be construed
as if such phrases, sentences, sections, paragraphs or sections had not been inserted except when
such construction shall constitute a substantial deviation from the general intent and purposes of
the Parties as reflected in this Agreement.

lO. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Parties and supersedes any and all prior or concurrent Agreements,
understandings, statements, assurances, assumptions, premises, promises, agreements, discussions
or representations, oral or written, relating to the foregoing matters, including oral agreements or
representations, if any. Neither Party has made any representations upon which either Party has
relied that are not contained in this Agreement relating to the foregoing matters. Neither Party is

Venus Group Settlement

3of4

Case 16-15388-m|<n Doc 690 Entered 03/25/19 10:17:00 Page 39 of 39
Case 16-15388-mkn Doc 689 Entered 03/21/19 16:10:04 Page 7 of 7

relying on an unstated assumption, premise or condition not contained in this Agreement relating
to the foregoing matters.

ll. No Modification, Waiver, or Amendment. No modification, waiver, or

amendment of any of the terms of this Agreement shall be valid luiless in writing and executed by
the Parties with the same formality as this Agreement, and approved by the Bankruptcy Court. No
waiver of any breach hereof or default hereunder shall be deemed a waiver of any subsequent
breach or default of the same or similar or dissimilar nature. No course of dealing or course of
conduct shall be effective to amend, modify or change any provision of this Agreement.

12, Counterparts. The Parties agree that this Agreement may be executed in
counterparts and will become effective, subject to exchange of signature pages and subject to the
Agreements set forth above,

13. Assignme t, Neither Party shall transfer or assign any of its rights,
remedies or obligations under this Agreement.

14. Successors. This Agreement shall be binding upon and inure to the benefit
of the Parties and to their successors»in-interest.

15, Further Assurances. The Parties shall take, or cause to be taken, all actions
and shall do, or cause to be done, all things necessary, proper or advisable to consummate each of
the agreements, promises, covenants, and obligations of such Party under this Agreement.

16. Third Party Beneliciaries. This Agreement shall not confer any rights or
remedies on any person or entity other than the Parties and their respective successors and
permitted assigns.

Dated this ' day of ` ` g l _, 2019. Dated this ‘/ day of /' /- '1->~\ /\ \> ~1, 2019,

SHELLEY D. KROHN, CHAPTER 7 TRUSTEE VENUS GROUP, LLC

 

 

Shelley D. Krohn, Chapter 7 Trustee ofthe / j /
Bankruptcy Estate of Superior Linen, LLC By: z)/»-» [»' 1
R¢aj Patel

lts: President

Venus Gronp Settlement

4of4

